Exhibit 99.2 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS The accompanying unaudited pro forma combined financial statements of Sun Hydraulics Corporation (the “Company”) are presented to illustrate the estimated effects of the acquisition of Enovation Controls, LLC (“Enovation Controls”), which included their Power Controls and Vehicle Technologies lines of business only and closed on December 5, 2016 (the “acquisition”), on the historical financial position and results of operations of the Company. The unaudited pro forma combined financial statements have been derived from the Company’s historical consolidated audited financial statements for the year ended January 2, 2016 and the nine months ended October 1, 2016, and the audited statement of assets acquired and liabilities assumed prepared on the Company’s acquisition method basis of accounting as of the acquisition date of December 5, 2016 and the historical audited statements of net revenues and direct costs and operating expenses for the year ended December 31, 2015 and the nine months ended September 30, 2016 of the Power Controls and Vehicle Technologies Lines of Business of Enovation Controls, LLC.The unaudited pro forma combined statements of operations for the year ended January 2, 2016 and for the nine months ended October 1, 2016 are presented as if the acquisition was completed as of December 28, 2014. The unaudited pro forma combined balance sheet at October 1, 2016 gives effect to the acquisition as if it was completed on October 1, 2016. The assumptions and estimates underlying the unaudited adjustments to the pro forma combined financial statements are described in the accompanying notes, which should be read together with the pro forma combined financial statements.The unaudited pro forma combined financial statements should be read together with the Company’s historical consolidated financial statements, which are included in the Company’s latest annual report on Form 10-K and quarterly report on Form 10-Q, and the abbreviated financial statements of the Power Controls and Vehicle Technologies Lines of Business of Enovation Controls, LLC presented in exhibit 99.1 to this Form 8-K/A. The unaudited pro forma combined financial statements are presented for illustrative purposes only, in accordance with Article 11 of Regulation S-X, and are not indicative of the results of operations that would have been realized had the acquisition actually been completed on the dates indicated, nor are they indicative of the Company’s future financial position or operating results. Sun Hydraulics Corporation Unaudited Pro Forma Combined Balance Sheet
